Name: Commission Regulation (EEC) No 2327/88 of 26 July 1988 on the adjustment of import levies and export refunds fixed in advance for medium-grained rice
 Type: Regulation
 Subject Matter: prices;  trade policy;  plant product
 Date Published: nan

 No L 202 /44 Official Journal of the European Communities 27 . 7 . 88 COMMISSION REGULATION (EEC) No 2327 / 88 of 26 July 1988 on the adjustment of import levies and export refunds fixed in advance for medium-grained rice (EEC ) No 1418 / 76 effected on the basis of the threshold price for long-grained rice ; whereas , for reasons of consistency , the adjustment provided for in Article 17 (4 ) of that Regulation should be effected on the same basis ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1418 / 76 of 21 June 1976 on the common organization of the market in rice ( 1 ), as last amended by Regulation (EEC) No 2229 / 88 ( 2 ), and in particular Articles 13 ( 5 ) and 17 ( 6 ) thereof, Whereas , in accordance with Articles 13 ( 2 ) and 17 (4 ) of Regulation (EEC) No 141 8 / 76 , the levy or refund applicable on the day on which the application for a licence is lodged is to be adjusted , in the case of advance fixing , by reference to the threshold price in force in the month of import or export ; Whereas Regulation (EEC) No 1418 / 76 provides from 1 September 1988 for rice to be classified no longer into two but into three categories , namely round-grained , medium-grained and long-grained ; whereas , in accordance with that Regulation , the levies applicable to medium-grained rice are the same as those applicable to long-grained rice ; Whereas , in the absence of a threshold price for medium-grained rice , that result can only be achieved as regards the levies fixed in advance for that product if the adjustment provided for in Article 13 (2 ) of Regulation Article 1 In the case of advance fixing of the import levy or of the export refund for medium-grained rice , the adjustments provided for in Articles 13 (2 ) and 17 (4 ) of Regulation (EEC) No 1418 / 76 shall be calculated on the basis of the threshold prices applying for long-grained rice . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply with effect from 1 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 July 1988 . For the Commission Frans ANDRIESSEN Vice President ( ») OJ No L 166 , 25 . 6 . 1988 , p . 1 . ( 2 ) Ã J No L 197 , 26 . 7 . 1988 , p . 30 .